Citation Nr: 0808313	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Perry R. Happell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1970 to February 
1972, and from September 1975 to August 1979.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision prepared in May 2005 and issued to the 
veteran in June 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied a claim of entitlement to nonservice-connected 
pension.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  38 C.F.R. § 4.17 (2007).  In 1996, the 
veteran was hospitalized in a VA Medical Center for 
schizophrenia.  Thereafter, a nonservice-connected pension 
was awarded on the basis that this significant psychiatric 
disorder was totally and permanently disabling.  Thereafter, 
the veteran obtained employment, apparently from 1998 to 
January 2004.  A pension overpayment was created.   

The VA examination who conducted an April 2005 VA examination 
concluded that there was no evidence of psychosis.  Two 
private examiners have indicated that the veteran does, in 
fact, have schizophrenia or a serious psychiatric disorder, 
based on the veteran's actions, even though the veteran 
denied some or all symptoms of a psychosis during 
examinations.  The evidence of record as to the permanent 
effect of the veteran's psychiatric disorder on his 
employability is not clear.  However, the benefit may not be 
denied on the basis that the veteran obtained employment 
after a prior finding that the veteran was permanently and 
totally disabled.

However, the examiner who conducted August 2005 private 
examination did so at the request of an employer with whom 
the veteran sought employment.  The record reflects that the 
examiner who conducted the August 2005 evaluation concluded 
that the veteran was not, in fact, capable of employment.  
This opinion, however, is inconsistent with the veteran's 
actions in submitting a claim for pension.  Further factual 
development is required.  

Some providers have suggested that the veteran may not be 
competent, although he has continued to carry forward his 
business affairs.  Some providers have opined that the 
veteran's denial of symptoms of a psychosis, in light of his 
objective actions, may be a reflection of his incompetency.  
The record does not resolve the conflicting opinions as to 
the veteran's competency.  Further development of the medical 
evidence is required.  

The record also reflects that the veteran has stated that he 
was employed by VA during a portion of the time while he 
received nonservice-connected pension.  Relevant facts 
provided to the veteran pursuant to a state audit of the 
veteran's actions while employed by a state Department of 
Veteran, to include information as to the veteran's actual 
dates of employment, type of employment performed, or other 
matters relevant to the veteran's health, medical disorders, 
competency, and employment functions, could be relevant to 
the appeal before the Board.  

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2007).  The RO determined that the veteran 
did not meet the requirement of permanent and total 
disability because he had obtained employment after a 
diagnosis of a psychosis was assigned.  However, at least one 
examiner has stated that the veteran is currently 
unemployable as a result of his psychiatric disability.  
Further medical evidence should be obtained to resolve the 
conflict as tot eh veteran's competence to manage his own 
benefits.  

The Board also notes that the RO concluded that the veteran's 
other identified disabilities, including degenerative changes 
of the spine, a foot disorder, glaucoma, and diabetes 
mellitus, among other diagnosed disorders, were no more than 
10 percent disabling.  However, medical examination as to the 
industrial impairments due to these disorders has not been 
obtained.  Further development of medical evidence is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be afforded 
notice of VA's duties to assist and notify 
him, consistent with current 
interpretations of those duties.  

2.  The veteran, with the assistance of 
his attorney, if he remains represented, 
should provide information as to the 
veteran's current employment status, as 
well as his employment status since August 
2004, when he submitted the claim for non 
service-connected pension benefits.  The 
veteran should be advised that information 
as to applications for disability 
benefits, such as application for Social 
Security Administration (SSA) benefits, 
state disability or unemployment benefits, 
or the like, should be reported.  He 
should be advised that tax returns would 
be the most persuasive evidence of income 
and employment, if available.  

3.  Obtain the veteran's VA clinical 
records since August 2005.  Afford the 
veteran an opportunity to identify or 
submit any records of private clinical 
treatment since August 2005.



4.  The veteran, with the assistance of 
his attorney, if he remains represented, 
should furnish any information relevant to 
the claim for pension which is available 
as a result of a notice of audit issued in 
2000 related to the veteran's employment 
prior to 2000, including any evidence 
obtained since or not of record at the 
time of issuance of the December 2006 
supplemental statement of the case.  

5.  If, after the development above is 
conducted, psychiatric examination is 
required to determine whether the veteran 
has a permanent and total psychiatric 
disorder or to determine whether the 
veteran is competent for VA benefits 
purposes, psychiatric examination should  
be conducted.  

6.  If, after the development discussed 
above is conducted, the veteran's claim 
for non service-connected pension cannot 
be granted, the veteran should be afforded 
general medical examination to determine 
the extent and severity of impairment of 
industrial capability which results of the 
veteran's medical disorders.

7.  After the above is complete, 
readjudicate the veteran's claim for 
pension benefits.  If the claim remains 
denied, issue a supplemental statement of 
the case to the veteran and his attorney.  
They should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



